Third District Court of Appeal
                               State of Florida

                        Opinion filed November 4, 2020.

                              ________________

                                No. 3D20-1103
                           Lower Tribunal No. 20-322
                              ________________


               Citizens Property Insurance Corporation,
                                   Appellant,

                                       vs.

                            Carlyle Towers Inc.,
                                    Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Veronica A. Diaz, Judge.

      Paul R. Pearcy, P.A., and Maureen G. Pearcy, for appellant.

      Kula & Associates, P.A., and Elliot B. Kula, W. Aaron Daniel, and William
D. Mueller; Ramon, Rodriguez & Blanco-Herrera, LLP, and Daniel J. Rodriguez,
for appellee.


Before FERNANDEZ, LOGUE, and LOBREE, JJ.


                        ON CONFESSION OF ERROR

      PER CURIAM.
      In this first-party insurance dispute over property damage, Citizens Property

Insurance Corporation appeals the trial court’s order granting Carlyle Towers, Inc.’s

motion for stay and to compel appraisal. Based upon Appellee’s commendable

confession of error and a review of the subject insurance policy, we reverse and

remand for further proceedings. See Citizens Prop. Ins. Corp. v. Zunjic, 126 So. 3d
355, 356 (Fla. 3d DCA 2013); Citizens Prop. Ins. Corp. v. Casar, 104 So. 3d 384,

385 (Fla. 3d DCA 2013).

      Reversed and remanded.




                                         2